Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments filed 12/30/2021, with respect to claims 1, 6 and 16 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1, 6 and 16 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
The most pertinent prior arts are Wolf, Feather and Jones. In combination the prior arts teach the limitations of the claimed invention except for the limitations “said diaphragm having a domed geometry defining a curved surface” and “and wherein said stub portion of each fork connects to said diaphragm at said curved surface.” The arguments pertaining to the domed geometry are persuasive since criticality of the dome shape has been cited and clarified in the remarks filed on 12/30/2021. Since the prior arts do not teach a dome shape, there prior arts do not teach that the stub portions connect to the diaphragm at said curved surface. Page 8 of the filed remarks highlights the criticality of the dome shaped diaphragm. None of the prior arts anticipate nor render the claimed limitations obvious. For these reasons and those in the filed remarks
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863